SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

367
CAF 12-01509
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF GILBERT QUINONES,
PETITIONER-RESPONDENT,

                      V                                            ORDER

SIOBHAN LEONARD, RESPONDENT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (RUPAK R. SHAH OF
COUNSEL), FOR PETITIONER-RESPONDENT.

THEODORE W. STENUF, ATTORNEY FOR THE CHILD, MINOA.


     Appeal from an order of the Supreme Court, Onondaga County
(Martha E. Mulroy, A.J.), entered July 9, 2012 in a proceeding
pursuant to Family Court Act article 6. The order, inter alia,
granted sole legal and residential custody of the parties’ child to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated in the decision at Supreme
Court.




Entered:    March 21, 2014                      Frances E. Cafarell
                                                Clerk of the Court